Citation Nr: 0928300	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  03-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals of a left hip fracture.

2.  Entitlement to service connection for lung disability.

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had military service from September 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

This case was remanded in January 2005 for further 
development.

The issue of entitlement to service connection, to include on 
a secondary basis, for dental disability (other than loss of 
teeth numbers 7 to 10) was granted in a January 2009 rating 
decision.  Therefore, this issue is no longer on appeal.

The issue of entitlement to service connection for lung 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of a left hip fracture are 
productive of a slight left hip disability. 

2.  The Veteran's claimed bilateral hearing loss has been 
shown to be at least as likely as not attributable to noise 
exposure in service.

3.  The Veteran's claimed tinnitus has been shown to be at 
least as likely as not attributable to noise exposure in 
service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left hip fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5250-5255 (2008).

2.  Resolving all reasonable doubt in the Veteran's favor, 
bilateral hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims in 
the April 2002 rating decision, he was provided notice of the 
VCAA in January 2002.  Additional VCAA letters were sent in 
February 2002 and August 2005.  The VCAA letters indicated 
the types of information and evidence necessary to 
substantiate the claims, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in March 2006 and May 
2008, pertaining to the downstream disability rating and 
effective date elements of his claims, with subsequent re-
adjudication in a January 2009 Supplemental Statement of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board acknowledges that the VCAA letters did not satisfy 
all of the elements required by the recent Vazquez-Flores 
decision.  Nonetheless, the Veteran was not prejudiced in 
this instance, as the letters did provide examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask VA to obtain) to support his claim for increased 
compensation.  In addition, the April 2003 Statement of the 
Case provided the Veteran with the specific rating criteria 
for his service-connected disability and explained how the 
relevant diagnostic code would be applied.  These factors 
combine to demonstrate that a reasonable person could have 
been expected to understand what was needed to substantiate 
the claim.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claim for his 
hip disability.  In his February 2007 written statement, the 
Veteran asked VA to access his VA medical records to help 
support his claim and he also provided updated treatment 
records.  In his May 2003 written statement in conjunction 
with his Form 9, the Veteran listed the criteria that he knew 
to be necessary to support a higher rating for his hip 
condition; he also discussed the severity of his disability.  
The Veteran described his allegedly worsened symptoms and how 
they have affected his daily life (i.e., "I use a cane and 
shoe inserts"; or "difficulty in long distance walking and 
difficulty with driving for long periods of time because of 
left hip pain").  Based on this evidence, the Board is 
satisfied that the Veteran had actual knowledge of what was 
necessary to substantiate his increased rating claim for his 
hip disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes Social 
Security Administration record, service treatment records, 
service personnel records, private medical records, VA 
outpatient treatment reports, a VA examinations, and 
statements and testimony from the Veteran and his 
representative.  Although the Veteran filed a Workman's 
Compensation claim for a post-service nonservice-connected 
ankle injury, these records are not pertinent to the issues 
on appeal and do not need to be obtained for the purposes of 
this decision.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

II.  Increased Rating for Residuals of a Left Hip Fracture

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a 
service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  If there is a question that arises as to which 
evaluation to apply, the higher evaluation is for application 
if the disability more closely approximates the criteria for 
that rating; otherwise, the lower rating is for assignment.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was initially granted service connection for 
residuals of a left hip fracture in a March 1977 rating 
decision.  The Veteran's left hip fracture has been assigned 
a 10 percent rating under Code 5299-5255, effective February 
2, 1977.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  
38 C.F.R. § 4.27.  When an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be assigned as 
follows: the first two digits will be selected from that part 
of the schedule most closely identifying the part, or system 
of the body involved, in this case, the nervous system, and 
the last two digits will be 99 for all unlisted conditions. 
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  38 C.F.R. § 4.20, 4.27. 
 
In this case, the RO has determined that the diagnostic code 
most analogous to the Veteran's left hip disability is Code 
5255, which pertains to impairment of the femur.  38 C.F.R. 
§4.71a, Code 5255.  Under that code, a minimum compensable 
disability rating of 10 percent is assigned for malunion of 
the femur with slight knee or hip disability.  A 20 percent 
disability rating contemplates malunion of the femur with 
moderate knee or hip disability.  A 30 percent disability 
rating contemplates malunion of the femur with marked knee or 
hip disability.  A 60 percent disability rating contemplates 
fracture of surgical neck of the femur with false joint, or 
fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace.  Finally, an 80 percent disability rating, the 
highest rating assignable under this code, contemplates 
fracture of shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture). 
 
The words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.   Other diagnostic codes that pertain 
to disabilities of the hip and thigh include 5250 (hip 
ankylosis), 5251 (limitation of thigh extension), 5252 
(limitation of thigh flexion), 5253 (thigh impairment), and 
5254 (hip flail joint). 
 
Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II. 

An April 1997 VA treatment reflects complaints of chronic 
left hip pain.  He was prescribed Salsalate (1000mg).  He 
also complained of left hip pain radiating up the left side 
of his back and neck.  He reported that the pain interrupted 
his ability to sleep.  He also has pain upon prolonged 
sitting, standing, and occasional numbness of the left leg 
and thigh.  He was diagnosed with left hip pain old injury.  
An April 1997 x-ray of the hip revealed a negative impression 
and bone density was normal.  There was no fracture or 
dislocation.  A June 1997 treatment record reflects that the 
Veteran used Tylox for hip pain in the past.

The Veteran was afforded VA examinations in September 2000.  
He complained of intermittent pain, localized to the left 
lateral hip area associated with damp weather and increased 
activity level (such as with mountain biking or excessive 
periods of sitting or standing).  There were no complaints of 
weakness, fatigability, or lack of endurance.  There was 
vague sensation of subluxation when walking, but not on a 
regular basis.  There were no complaints of instability, 
giving-way, or flare-ups.  There were no swelling, heat, or 
redness changes.  He did not use a cane, crutch, or brace.  
There were no episodes of dislocation or history of surgery.  
Range of motion consisted of the following:  flexion was 0 to 
110 degrees with pain at end range; extension was 0 to 30 
degrees; adduction was 0 to 30 degrees; abduction was 0 to 45 
degrees; external rotation was 0 to 50 degrees; and internal 
rotation was 0 to 30 degrees with end range pain.  Hip flexor 
strength, hip abductor strength, hip adductor strength, hip 
extensor strength were full strength rated 5/5.  There was no 
sensory deficit.  Bilateral knee jerk was 2+.  Left ankle 
jerks were normal at 2+.  The right ankle jerk was 
unelicitable due to the fused ankle.  The Veteran walked with 
a slight limp; however, the VA examiner noted that this was 
due to the nonservice-connected ankle injury.  His rationale 
was premised on the fact that the Veteran hand no difficulty 
standing on toes and heels and performing a full squat.  The 
Veteran was diagnosed with left acetabular fracture with 
intermittent pain at the left hip with vague subluxation.  
There was no evidence of arthritis.

He underwent another VA examination in April 2002.  The 
Veteran complained of constant left hip pain.  He did not 
take medication for the pain.  He reported having difficulty 
sleeping on the left side because of his hip pain.  His pain 
was worse during cold weather.  He reported that he was on 
full disability secondary to emphysema and that his left hip 
condition does not interfere with his employment activities.  
The Veteran reported that he swims, fishes, exercises, and 
walks.  He did not use a cane or shoe inserts.  Range of 
motion consisted of the following:  flexion was 0 to 120 
degrees; abduction was 0 to 45 degrees; extension was 0 to 25 
degrees; external rotation was 0 to 50 degrees; and internal 
rotation was 0 to 30 degrees.  Muscle strength of the left 
extremity was 5/5.  The deep tendon reflexes of the left knee 
and ankles were 2+.  An April 2002 x-ray of the hip and 
pelvis was unremarkable.  The Veteran was diagnosed with 
status post left acetabular fracture in 1963 with left hip 
pain.

At a September 2005 VA examination, the Veteran told the VA 
examiner that he had left hip pain in the morning and when he 
engaged in various activities.  The Veteran's gait was 
antalgic when walking more than 1/10 of a mile or seated for 
more than 15 minutes, or driving.  He rated his pain a 6 or 7 
out of 10 (10 being the worst).  He had trouble sleeping for 
more than two hours because of the pain.  He stated that the 
pain radiated to his thigh.  Cold weather aggravated the 
pain.  The range of motions was as follows:  flexion was 0 to 
115 degrees; extension was 0 to 30 degrees; adduction was 0 
to 25 degrees; abduction was 0 to 45 degrees; external 
rotation was 0 to 50 degrees; and internal rotation was 0 to 
30 degrees.  There was pain with flexion and internal 
rotation and a spasm of the left thigh.  The Veteran used a 
cane.  The x-rays revealed unremarkable bilateral hips and 
pelvis.  He was diagnosed with left hip pain with left 
lateral thigh spasm.

A June 2008 VA examination reflected complaints of 
intermittent left hip pain.  The Veteran denied any 
stiffness, swelling, giving away, or instability.  The 
Veteran reported difficulty in long distance walking and 
difficulty with driving for long periods of time because of 
left hip pain.  He also stated he had stiffness after 
prolonged sitting and driving.  He also stated that he could 
not partake in sports or take long walks because of hip pain.  
He reported weakness, but that he had no problem with sleep 
because of pain.  The pain has not decreased his quality of 
life.  He rated his pain a 4 to 6 out of 10 (10 being the 
worst).  The Veteran stated that he did not use a special 
device assisting his ambulation.  He reported that he had 
some trouble with activities of daily living (ADL) in that he 
had difficulty sitting, standing, ambulation, and driving.  
He reported that he has been unemployed since the late 1980s 
as a result of his chronic left hip pain.  The Veteran 
reported flare-ups, but stated that they do not incapacitate 
him totally.  He had daily flare-ups after excessive walking 
or repeated joint movements from ADLs.  Flare-ups included 
worsening pain involved at the joint, but does not include 
greater limitation of motion and function due to worsening 
pain.  The Veteran also denied any worsening due to fatigue, 
lack of endurance, and strength.  He also reported no 
additional limitations on functional ability on repeated use 
or during a flare-up.  Aggravating factors include stairs, 
prolonged standing, sitting, walking, bending, twisting, 
heavy lifting, and cold weather.  

Upon physical examination, the Veteran's gait was normal.  
There were no abnormal weight bearing, loss of bone, 
inflammatory arthritis, or anklyosis.  The Veteran had full 
ranges of motion, passive and active, of bilateral hips and 
knees without any limitations.  There was no pain, weakness, 
fatigability, incoordination, or lack of endurance on 
repetitive use.  The Patrick test was negative.  The Deluca 
criteria were negative.  The ranges of motion were as 
follows:  flexion was 0 to 125 degrees; extension was 0 to 30 
degrees; abduction was 0 to 45 degrees; adduction was 0 to 25 
degrees; internal rotation was 0 to 40 degrees and external 
rotation was 0 to 60 degrees.  The x-rays were normal.

The Veteran underwent a VA examination in September 2008.  He 
told the VA examiner that he fractured his left hip in a 
motor vehicle accident while service.  The Veteran 
intermittently used a cane for walking.  The Veteran did not 
suffer from incapacitating episodes or constitutional 
symptoms of arthritis.  However, there was functional 
limitation on standing in that the Veteran was only able to 
stand for 15 to 30 minutes.  He could also only walk about 
1/4 of a mile.  There was no deformity, dislocation, 
subluxation, locking episodes, or instability.  However, 
there was giving way, pain, stiffness, and weakness.  There 
were severe flare-ups of joint disease weekly.  The Veteran 
told the examiner that "sometimes I can't sit, stand, or 
walk.  I can't sleep on my left side."  The flare-ups last 
about 1 to 2 days.  The examiner stated that what the Veteran 
described as a flare-up; he would describe as his baseline of 
pain without medication.  The Veteran had an antalgic gait 
with no evidence of abnormal weight bearing.

The ranges of motion were as follows:  flexion was 0 to 136 
degrees; extension was 0 to 5 degrees; abduction was 0 to 35 
degrees; adduction was 0 to 45 degrees; internal rotation was 
0 to 45 degrees and external rotation was 0 to 42 degrees.

There was no loss of bone, inflammatory arthritis, or 
ankylosis.  There was no additional limitation of motion on 
repetitive use.  There was shortening in the right leg, but 
the VA examiner noted that it was caused by his right ankle 
fracture sustained 20 years after service.  X-ray revealed 
normal mineralization and grossly unremarkable left hip 
without evidence of intrinsic lesions, subluxation, or 
arthritis.  His hip disability had a moderate effect on 
shopping, but a severe effect on chores, exercise, 
recreation, and traveling and no effect on feeding, bathing, 
dressing, toileting, and grooming.

The Veteran filed for Social Security Benefits in August 
1989.  He was found to be disabled as of September 14, 1987 
due to primary diagnosis of arthritis of the ankle and 
secondary diagnosis of a head injury.  In a March 1998 
treatment note to the disability determination service, the 
Veteran reported left sided hip pains and that he was told he 
needed a left side hip replaced but declined surgery.  
Examination of the left hip revealed that the Veteran was 
able to move his left hip in all directions without any 
noticeable range of motion deficit.  After the examination, 
however, he complained of pain.  The VA examiner concluded 
that there was left sided hip discomfort and tenderness.

A higher rating under Diagnostic Code 5255 is not warranted 
as there is no evidence indicating that the Veteran has 
malunion of the femur with moderate knee or hip disability.  
The medical evidence of record reflects that the Veteran has 
normal ranges of motion for the left hip.  There was no loss 
of bone or inflammatory arthritis.  There was no additional 
limitation of motion on repetitive use.  Although, the 
Veteran walked with a slight limp; the September 2000 VA 
examiner noted that this was due to the nonservice-connected 
ankle injury.  Further, the Veteran primary complaint 
consists of chronic pain.  The Veteran, however, is 
compensated for pain in the assigned rating.

In finding that the Veteran's left hip disability warrants no 
more than a 10 percent rating, the Board notes that it has 
also considered whether a higher rating is warranted in light 
of any other applicable regulation or Diagnostic Code.  In 
considering other applicable diagnostic codes, the Board 
finds that Diagnostic Codes 5251, 5252, 5253, which address 
range of motion of the thigh, are also applicable.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5251, 5252, 5253. 
 
Diagnostic Code 5251 addresses limitation of extension of the 
thigh.  When extension is limited to 5 degrees, a maximum 10 
percent rating is warranted.  Diagnostic Code 5252 addresses 
limitation of flexion of the thigh.  When flexion is limited 
to 10 degrees, a 40 percent rating is warranted.  When 
flexion is limited to 20 degrees, a 30 percent rating is 
warranted.  When flexion is limited to 30 degrees, a 20 
percent rating is warranted.  When flexion is limited to 45 
degrees, then a 10 percent rating is warranted.  Diagnostic 
Code 5253 addresses impairment of the thigh.  When there is 
limitation of abduction, and motion lost beyond 10 degrees, 
then a 10 percent rating is assigned.  When there is 
limitation of adduction of, cannot cross legs, then a 10 
percent rating is assigned.  When there is limitation of 
rotation of the thigh, and the Veteran cannot toe-out more 
than 15 degrees, then a 10 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.  Hip and 
femur disabilities can also be rated under the diagnostic 
code pertaining to flail joint of the hip, and ankylosis.  
Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5254.  Ankylosis 
of the hip is rated under Diagnostic Code 5250.  38 C.F.R. § 
4.71a, Diagnostic Code 5250. 
 
In this case, Diagnostic Code 5251 cannot serve as a basis 
for an increased rating, as 10 percent is the maximum 
available rating under that code, and the Veteran is already 
in receipt of a 10 percent rating under Diagnostic Code 5255.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  Moreover, the 
Veteran does not have limitation of flexion of the thigh at 
the hip to 30 degrees, or limitation of abduction of the 
thigh with motion lost beyond 10 degrees, as is required for 
a 20 percent rating under either Diagnostic Code 5252 or 
Diagnostic Code 5253.  38 C.F.R. § 4.71a, Diagnostic Codes 
5252, 5253.  Nor is there any indication of either flail hip 
joint or ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5254, 5250.  

The Board notes the lay statements from the Veteran claiming 
that his disability impacts his ability to sit, stand, and 
walk for prolonged periods of time.  However, the current 10 
percent rating contemplates functional loss due to painful 
motion.  The Board has also considered the VA examiner's 
conclusion that the Veteran's disability has a severe impact 
on some of his daily activities.  Yet, the use of terminology 
such as "mild," "moderate," or "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  The evidence does not show that the 
Veteran's disability meets any of the criteria for a higher 
rating even with consideration of the DeLuca factors.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 
4.40, 4.45. 
. 
The Board has considered whether a higher rating might be 
warranted for any period of time since September 2000, when 
the Veteran filed his claim for an increased rating.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that at no time during 
this period has the Veteran's left hip disability warranted 
more than a 10 percent rating. 

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the Veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the Veteran's disability manifests itself in ways 
that are contemplated in the rating schedule.  There are no 
unusual manifestations regarding the Veteran's disability. 
 
While the Veteran's disability has had some consequences with 
regard to his employment, his disability does not have 
unusual manifestations and does not affect employment in ways 
that are not already taken into account under the provisions 
of the rating schedule.  It is important to note that, under 
the provisions of 38 C.F.R. 
§  4.1, the percentage ratings contemplated in the rating 
schedule represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
the absence of medical evidence showing frequent 
hospitalizations or marked interference with employability 
(i.e., interference with employability not contemplated in 
the rating criteria), the provisions of 38 C.F.R. § 3.321 
relating to extraschedular evaluations are not applicable 
here.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's left hip disability warrants no more than a 10 
percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of- 
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990). 

III.   Service Connection-in General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  In such 
instances, a grant of service connection is warranted only 
when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d). 
 
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss 
or bronchitis, when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a). 

IV.  Service Connection for Hearing Loss and Tinnitus

In this case, the Veteran has alleged that his hearing loss 
and tinnitus were caused by exposure to loud noise as a 
hotshell man on a gun crew during service.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385. 
 
The service treatment records show that the Veteran's hearing 
was normal in August 1961.  In November 1962, the Veteran had 
15/15 on a whisper test.

Post-service medical records reflect hearing loss.  An August 
1988 audiological examination reflected moderate to profound 
hearing loss for the right ear and mild to severe hearing 
loss for the left ear.  In a September 1988 medical report, 
Dr. R.R. stated that he examined the Veteran for injuries 
related to motor vehicle accident in November 1987.  The 
Veteran sustained injuries to his right temple area because 
his head hit the dashboard.  The report included the 
following statements:  "[h]e complains of bilateral tinnitus 
since the motor vehicle accident, which he describe[d] as 
peepers" and "the patient claims that his hearing has 
diminished since the accident."  The Veteran also denied 
exposure to acoustic trauma in the past.  He also stated that 
he was a gunner's mate in the Navy for a three year period, 
but claimed he wore ear protection.  The September 1988 
audiological examination noted moderate to severe hearing 
loss for the right ear and mild to profound hearing loss for 
the left ear.  The Veteran was diagnosed with bilateral high 
frequency sensorineural hearing loss.  He concluded that the 
tinnitus was most likely secondary to the high frequency 
sensory neural hearing loss.  He further stated that due to 
the fairly symmetric hearing loss and previous exposure to 
situations which could have resulted in some acoustic trauma 
and secondary damage to the inner ears, he was unable to 
state with certainty the exact etiologic relationship of the 
hearing loss.  He stated it would be helpful to obtain 
audiological examinations from the Navy, as well as from 
Pratt Whitney.  (See SSA Records dated October 1998).

Private treatment records dated from October 1988 to January 
1999 reflect that the Veteran reported that his tinnitus and 
hearing loss was the result of the motor vehicle accident in 
November 1987.

An April 1997 VA treatment record reflects complaints of 
tinnitus due to service.

The Veteran underwent a VA examination in April 2002.  The 
examination showed a bilateral mild to profound sensorineural 
hearing loss and bilateral tinnitus.  

The Veteran underwent an audiological evaluation in August 
2006.  The Veteran reported hearing loss and constant 
bilateral tinnitus as result of noise exposure in service.  
The Veteran reported serving as a gunner's mate during the 
Cuban Missile Crisis and that he was exposed to 3 inch 50 
Cannons, M-1's, and 45's.  He stated that he did not wear ear 
protection.  He also reported occupational noise exposure, 
but that he wore hearing protection.  The Veteran wore a 
hearing aid.  The audiologist was unable to get valid pure 
tone thresholds.  He stated that the examination was not 
adequate for rating purposes.  He noted that the Veteran 
demonstrated non-organic behavior and responses throughout 
the entire session despite multiple attempts to re-instruct 
on the task.  He further stated that all results were 
considered not valid and poor inter-test consistency and poor 
reliability.  The VA examiner concluded that the Veteran's 
hearing loss and tinnitus was not caused by or the result of 
military noise exposure.

The Veteran underwent another VA examination in May 2007.  
The examination revealed a mild to profound sensorineural 
hearing loss for the right ear and a mild to moderate to 
profound sensorineural hearing loss for the left ear.  The 
Veteran was provided hearing aids.

In a December 2008 VA audiological examination, the Veteran 
told the examiner that he had hearing loss since service when 
he was a hotshell man on a gun crew in the Navy.  He worked 
with 3 inch 50 Caliber and 5 inch 38 caliber weapons and was 
around the noise of a boiler room.  The Veteran also reported 
that hearing loss caused him difficulty in hearing people, 
alarm clocks, teapots, and the phone.  The Veteran also 
reported constant bilateral tinnitus since service, which 
sounded like tree frogs.  With regard to occupational 
exposure, the Veteran stated that he worked a jet engine 
mechanic, but that he wore ear protection.  The Veteran was 
diagnosed with bilateral mild sloping to severe sensorineural 
hearing loss and mild sloping to profound sensorineural 
hearing loss and bilateral constant tinnitus.  After 
reviewing the claims file and noting the Veteran's hearing 
loss medical history, the examiner concluded that it was at 
least as likely as it is not that the Veteran's hearing loss 
and tinnitus were a result of military noise exposure.  His 
rationale was premised on the fact that there was no formal 
audiometric data from his discharge to indicate otherwise.

Given that the Board can only use competent medical evidence 
of record to decide a claim-and the August 2006 VA examiner 
was unable to obtain reliable and valid pure tone 
thresholds-the examination will not be used for the purposes 
of deciding this claim.  Therefore, the Board relies on the 
findings of the audiological examinations in service and the 
December 2008 VA audiological examination (which is the only 
competent medical evidence that discusses nexus), as noted 
above.

The Board notes that the Court has determined that, for 
tinnitus, a Veteran is competent to present evidence of 
continuity of symptomatology. See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a Veteran is competent to report that 
on which he or she has personal knowledge).  

The Veteran also submitted an article titled "Listen Up (if 
you can)."  The article addressed a study that found that 
men who engaged in target shooting in the past year were 
twice as likely to suffer from hearing loss.  The rationale 
was that target shooters not only expend vast numbers of 
rounds but are surrounded by other doing the same thing.  The 
article also noted that it doesn't take a long to cause 
permanent hearing loss; and if you are shooting without 
hearing protection it may only take a couple of days.  The 
article also recalled a history of an Army recruit in 1963 
who suffered from hearing loss as a result of service.  He 
stated that the closest he or any of his fellow soldiers came 
to wearing ear protection was stuffing cigarette filters into 
their ears because few wore ear protection at that time.  
Although an attempt to establish a medical nexus to a disease 
or injury solely on generic information in a medical journal 
or treatise is too general and inconclusive, the Board notes 
that the Court has held that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  Here, the study is 
supported by the December 2008 VA medical opinion showing 
"plausible causality" under the facts of the instant case; 
and is therefore probative.
 
Construing the competent medical evidence of record in a 
light favorable to the Veteran, there is evidence 
establishing in-service hearing loss and tinnitus, and no 
competent medical evidence to the contrary.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In decisions on claims for Veterans' benefits, a Veteran is 
entitled to the "benefit of the doubt" when there is an 
approximate balance of positive and negative evidence (i.e., 
where the evidence supports the claim or is in relative 
equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Only 
where the "fair preponderance of the evidence" is against 
the claim will the claim be denied.  Id. 

Combining the testimony of the Veteran regarding his military 
noise exposure with the December 2008 VA audiological 
examination showing hearing loss and tinnitus and a favorable 
nexus opinion, the balance of positive and negative evidence 
is at the very least in relative equipoise.  As such, the 
benefit of the doubt rule mandates that the Board decide in 
the Veteran's favor.  Accordingly, service connection for 
bilateral hearing loss and tinnitus is granted.


ORDER

An increased disability rating in excess of 10 percent for 
residuals of a left hip fracture is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

With regard to the lung condition, the Veteran contends that 
he developed a lung disability as result of cleaning oil 
tanks in service.  (See June 1997 VA treatment record).  The 
Veteran has also claimed, in effect, that he used tobacco and 
became nicotine dependent in service, which caused his lung 
disability.  (See January 2003 Written Statement from Dr. 
R.Z.).  

The Veteran's service treatment records are negative for any 
complaints, treatment for, or diagnosis of any lung or 
respiratory disorder, to include emphysema, COPD, bronchitis, 
and asthma.  His August 1961 Report of Medical History and a 
November 1962 Report of Medical History noted no history of 
illness or injury, and his respiratory system, bronchi, 
lungs, pleura were noted to be clinically normal.  

Treatment records from January 1989 to October 2002 reflect 
complaints of and treatment for COPD.  A January 1989 
treatment record reflects findings consistent with COPD.  A 
May 1996 treatment record noted that the Veteran was newly 
diagnosed with pulmonary emphysema and COPD.  An April 1996 
treatment record noted that the Veteran worked as a sand 
blaster.  A chest x-ray taken the same month showed 
hyperinflated lungs with no infiltrates or effusions.  A 
pulmonary function test in November 1995 revealed severe 
airway obstruction with severe hyperinflation and moderate 
diffusion impairment.  A July 2001 treatment record noted 
that COPD with emphysematous changes unchanged from March 29, 
1999.  Treatment records from October 2002 to June 2004 
reflect that the Veteran was diagnosed with severe COPD and 
emphysema.  An October 2002 treatment record noted that the 
Veteran was a frogman in the 1960s doing underwater 
demolition.  He started smoking in 1962 and continued until 
1991.  He smoked about a pack of cigarettes a day.  He was 
diagnosed with severe COPD, predominately emphysema.  A March 
2004 treatment record noted that the Veteran has far-advanced 
COPD.  The Veteran reported that he started smoking in the 
military and quit smoking in 1991.  A June 2004 treatment 
record reflects that the Veteran had a lung volume reduction 
surgery.  In a January 2003 written statement, the Veteran's 
private physician, Dr. R.Z., stated, in part, that the 
Veteran suffered from severe pulmonary emphysema.  The 
emphysema was undoubtedly caused by cigarette smoking.  He 
stated that the Veteran had no chronic respiratory symptoms 
before entering the military service, started smoking while 
in the service, which led to progressive respiratory 
symptoms.  

The Veteran underwent a VA examination in April 2002.  The 
Veteran told the VA examiner that he developed chronic 
bronchitis in 1962 while stationed aboard the USS Chuckawon, 
a Navy fleet oiler.  He worked on a ship chipping paint and 
refueling ships at the time.  He stated that he was not 
allowed to participate in diving that was required for a Navy 
demolition team because of his bronchitis.  The VA examiner 
noted that the Veteran had a history of cigarette smoking 
that began at age 18.  He smoked approximately one pack a 
day, and stopped smoking cigarettes about twelve years ago.  
He stated that he began treatment for COPD in the mid-1990s.  
The Veteran was diagnosed with COPD.  Unfortunately, the VA 
examiner did not provide an etiology.  Once VA undertakes the 
effort to provide an examination, it must provide an adequate 
one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Because the medical examination provided with respect to the 
Veteran's lung disability is inadequate, the claim must be 
remanded for additional development of the medical record 
pursuant to 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
respiratory examination, with the 
appropriate examiner, to determine the 
nature and etiology of his claimed lung 
disability.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis pertaining to the Veteran's 
claimed disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the lung disability, if  
present, is etiologically related to his 
period of active service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.
 
2.  After completion of the above 
development, the Veteran's claim for 
entitlement to service connection for 
lung disability should be readjudicated.  
If the determination remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


